   Case 2:21-cr-00725-SDW Document 27 Filed 09/16/21 Page 1 of 1 PageID: 76

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
      v.                       *      CRIM. NO. 21-725 (SDW)
                               *
Anthony Shaw                   *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

    x That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

   x     That the proceeding(s) to be held today cannot be further delayed without serious

harm to the interests of justice, for the following specific reasons:

 Defendant intends to enter a plea of guilty and proceed to sentencing.



Accordingly, the proceeding(s) held on this date may be conducted by:
   x
         Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:
                   16 2021
        September ____,
                                                               Hon. Susan D. Wigenton
                                                               United States District Judge
